Case 9:20-cv-81205-RAR Document 221 Entered on FLSD Docket 09/02/2020 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO.: 20-CV-81205-RAR

  SECURITIES AND EXCHANGE COMMISSION,

                                Plaintiff,

  v.

  COMPLETE BUSINESS SOLUTIONS GROUP,
     INC. d/b/a/ PAR FUNDING, et al.,
  ____________________________________________/

        PLAINTIFF’S MOTION FOR ENTERY OF PROPOSED CONSENT ORDER

         Plaintiff Securities and Exchange Commission respectfully request the entry of the

  Proposed Order filed simultaneously herewith, to which Defendant Lisa McElhone has

  consented (Exhibit A). If entered, this Order would resolve the pending issues concerning the

  entry of a preliminary injunction and other relief.

  September 2, 2020                                     Respectfully submitted,

                                                By:     s/ Amie Riggle Berlin
                                                        Amie Riggle Berlin
                                                        Senior Trial Counsel
                                                        Florida Bar No. 630020
                                                        Direct Dial: (305) 982-6322
                                                        Email: berlina@sec.gov
                                                        Attorney for Plaintiff

                                                        SECURITIES AND EXCHANGE
                                                        COMMISSION
                                                        801 Brickell Avenue, Suite 1800
                                                        Miami, Florida 33131
                                                        Telephone: (305) 982-6300
                                                        Facsimile: (305) 536-4154
Case 9:20-cv-81205-RAR Document 221 Entered on FLSD Docket 09/02/2020 Page 2 of 2



                                 CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy of the foregoing was served this 2nd day
  of September 2020 via cm-ecf on all defense counsel in this case.

                                      s/ Amie Riggle Berlin
                                      Amie Riggle Berlin




                                                2
